Case 0:19-cv-62495-RNS Document 9 Entered on FLSD Docket 11/05/2019 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                         Case No.: 0:19-cv-62495-RNS

  ADRIANA HILL,

         Plaintiff,

  v.

  DOLLS KILL, INC.,

        Defendant.
  __________________________________________/

                                 NOTICE OF PENDING SETTLEMENT

        Plaintiff ADRIANA HILL, by and through undersigned counsel, hereby submits this

 Notice of Pending Settlement and states the parties have reached a settlement with regard to this

 case and are presently drafting, finalizing, and executing the formal settlement documents. Upon

 full execution of the same, the parties will file the appropriate dismissal documents with the Court.

        Dated: November 5, 2019
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540
                                                               COUNSEL FOR PLAINTIFF




                                                                                                                 PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62495-RNS Document 9 Entered on FLSD Docket 11/05/2019 Page 2 of 2



                                       CERTIFICATE OF SERVICE

        The undersigned certifies that on November 5, 2019, the forgoing was electronically via

 the Court’s CM/ECF system on all counsel of record.

                                                               /s/ Jibrael S. Hindi                                    .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259




                                                                                                                PAGE | 2 of 2
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
